NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ARNOLD ADAMS,                            )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3092
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser,
Judge.

Arnold Adams, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.